Judgment, Supreme Court, New York County (Marilyn Shafer, J.), entered February 16, 2005, dismissing the complaint with prejudice, granting defendants’ counterclaims, and awarding defendants attorneys’ fees in the amount of $34,064.76, unanimously affirmed, without costs.
In this action for declaratory and injunctive relief, there were no questions of fact that the landlord defendants had the authority to install and lock the outer door intercom/buzzer security system, and that plaintiffs’ interference therewith was a violation of the lease. Nor did plaintiffs have an implied easement for use of an unlocked outer door, the result of which was, at most, a minor inconvenience that did not substantially interfere with their reasonable use and enjoyment of the leased premises (Wilson v Palmer, 229 AD2d 647 [1996]).
The full award of attorneys’ fees was proper. Concur— Buckley, P.J., Saxe, Nardelli, Gonzalez and Catterson, JJ.